Citation Nr: 9927051	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for: hypertensive 
cardiovascular disease; diabetes mellitus; cerebrovascular 
accident; peripheral neuropathy; peptic ulcer disease; a 
kidney disorder; a lung disorder; benign prostatic 
hypertrophy; general body weakness; and, senile dementia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from May 1946 to March 1949.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board finds that a 
remand is required to satisfy a pre-duty-to-assist 
requirement imposed by Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Court in Bell held that documents which 
could reasonably be expected to be a part of the record are 
before the Secretary of VA and the Board, and as a matter of 
law are before the Board and should be included in the 
record.  

The Court continued that if such material could be 
determinative of the claim and was not considered by the 
Board, a remand for readjudication would be in order.  Id.  
The Board finds that this rationale is applicable to the 
current circumstances and finds that further inquiry is 
required in order to obtain the veteran's service medical 
records.  

The Board notes that a VA Form 70-3101 was received from 
National Personnel Records Center (NPRC) in February 1993.  
In box number 3 of the form it shows that only the veteran's 
service records were requested, rather than the service 
medical records.  The additional information requested by the 
RO on the form does not indicate that the service medical 
records were requested.  Moreover, the NPRC did make any 
reference to the service medical records, but merely verified 
the veteran's wartime service.  

A May 1997 letter from the RO to the veteran shows that the 
veteran was forwarded a National Archives (NA) Form 13055 to 
assist it in obtaining the veteran's service medical records.  
The letter makes reference to the NPRC fire in 1973 when many 
service medical records were destroyed.  The Board notes that 
the record does not contain any evidence that the veteran's 
service medical records were destroyed in the NPRC fire.  In 
addition, the record contains a completed NA Form 13055, 
where the veteran indicated several disorders that he was 
treated for during his military service.

In light of the foregoing, the case is remanded for the 
following development:

1.  The RO should secure the veteran's 
service medical records from all 
appropriate sources including the NPRC.  
The RO should document its attempts and 
associate any replies in the claims file.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and readjudicate the veteran's 
claims of service connection currently on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


